Citation Nr: 1517642	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-31 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating prior to April 18, 2013, and a rating in excess of 10 percent as of April 18, 2013, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1954 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which continued a 0 percent rating for bilateral hearing loss.  A December 2013 rating decision increased the rating for bilateral hearing loss to 10 percent, effective April 18, 2013.  However, as that grant does not represent a total grant of benefits sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

A claim for increased rating includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not alleged unemployability due to hearing loss, and a TDIU claim is not inferred.

The issues of entitlement to a rating in excess of 10 percent for right hip strain and entitlement to service connection for bladder cancer have been raised by the record in the representative's March 2015 Brief, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The March 2015 brief does not represent a timely substantive appeal to the denial of those claims in August 2012, with statement of the case issued in December 2013.  38 C.F.R. § 20.302 (2014).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to April 18, 2013, audiometric findings have shown that Veteran had no worse than Level IV hearing acuity in the right ear, no worse than Level II in the left ear, and did not have an exceptional pattern of hearing loss at any time.

2.  From April 18, 2013, audiometric findings have shown that Veteran had no worse than Level IV hearing acuity in the right ear, no worse than Level V in the left ear, and did not have an exceptional pattern of hearing loss at any time.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a bilateral hearing loss disability are not met prior to April 18, 2013.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2014).

2.  The criteria for a rating in excess of 10 percent for a bilateral hearing loss disability are not met from April 18, 2013.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the requirement is for generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the duty to notify was satisfied by a letter sent to the Veteran in October 2008.  That letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran was provided notice of the type of evidence necessary to establish a disability rating and effective date for the disability on appeal in a statement of the case issued in June 2010.  The issue was readjudicated in a December 2013 supplemental statement of the case.  Accordingly, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of the case to the Board.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (issuance of fully compliant notification followed by readjudication of claim, such as statement of the case or supplemental statement of the case, is sufficient to cure timing defect).

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  VA examinations were held in June 2008, July 2009, and April 2013 to assess the severity of the Veteran's bilateral hearing loss, and each examination included a review of the medical record and a history obtained from the Veteran, and examination findings were reported, along with diagnoses and opinions, which were supported in the record.  The examination reports are found adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that the Veteran's last VA examination is now about two years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  Consideration has been given to a March 2015 statement made by the Veteran, through the representative, that hearing loss should be rated higher.  The Board does not find that statement conveys the notion that there has been a worsening of the hearing loss disability since the last examination, which would trigger the need to remand the matter for examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Veteran has made no statement regarding a worsening of his disability.  Rather, the Board interprets the statement as a contention that the hearing loss disability is not accurately rated.  Moreover, and of equal import, there is no evidence that there has been a change in the Veteran's hearing loss since the April 2013 examination.

It appears that all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims folder, and that neither he nor the representative has identified any other pertinent evidence which needs to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 92014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the disability on appeal is entitled to staged ratings for any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran contends he is entitled to a higher rating for bilateral hearing loss, prior to and from April 18, 2013, which has been rated by the RO under the provisions of Diagnostic Code 6100.

The assignment of disability ratings for impairment of hearing acuity is derived by the mechanical application of the Rating Schedule to the numeric designations assigned, after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings for bilateral hearing loss range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85 (2014).  

To rate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2014).  To rate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b) (2014).  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e) (2014).

The rating criteria provide for alternative ratings when an exceptional pattern of hearing is found.  If the puretone threshold at each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, a rating can be based either on Table VI or Table VIa, whichever results in a higher rating.  38 C.F.R. § 4.86(a) (2014).  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2014).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a) (2014).  In addition to dictating objective test results, a VA audiologist should fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, as to the claim.

The most probative evidence of record is from the Veteran's various VA audiological examinations.  At a June 2008 VA examination, pure tone thresholds, in decibels, were:

Hertz
500
1000
2000
3000
4000
RIGHT
20
40
45
55
75
LEFT
20
35
45
50
80

The average pure tone threshold at 1000, 2000, 3000, and 4000 Hertz was 53.75 decibels in the right ear and 52.5 decibels in the left ear.  Speech recognition ability, using the Maryland CNC test, was 84 percent in the right ear and 88 percent in the left ear.  These audiological findings correspond to a level II hearing in both ears.  38 C.F.R. § 4.85, Table VI (2014).  Under Table VII, those designations yield a 0 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

At a July 2009 VA examination, pure tone thresholds, in decibels, were:

Hertz
500
1000
2000
3000
4000
RIGHT
30
40
45
50
75
LEFT
20
35
45
55
75

Pure tone threshold averages at 1000, 2000, 3000, and 4000 Hertz were 52.5 decibels bilaterally.  Maryland CNC word recognition scores were 80 percent in the right ear and 92 percent in the left ear.  The VA examiner diagnosed normal to severe sloping sensorineural hearing loss in the right ear and normal to profound sloping sensorineural hearing loss in the left ear.  The audiological findings from that examination correspond to level IV hearing in the right ear and a level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI (2014).  Under Table VII, those designations yield a 0 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

There is no showing that Veteran had an exceptional pattern of hearing loss at any time prior to April 18, 2013, and the provisions of 38 C.F.R. § 4.86 are not applicable.  Based on those audiological examinations, the Board finds that a compensable rating for bilateral hearing loss is not warranted prior to April 18, 2013.  

At an April 2013 VA examination, pure tone thresholds, in decibels, were:

Hertz
500
1000
2000
3000
4000
RIGHT
30
40
45
50
70
LEFT
30
40
50
60
75

The average pure tone threshold at 1000, 2000, 3000, and 4000 Hertz was 51 decibels in the right ear and 56 decibels in the left ear.  Speech recognition ability, using the Maryland CNC test, was 82 percent in the right ear and 70 percent in the left ear.  Those audiological findings correspond to level IV hearing in the right ear and level V hearing in the left ear.  38 C.F.R. § 4.85, Table VI (2014).  Under Table VII, those designations yield a 10 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  The examiner noted that the Veteran found that hearing loss impacted his activities of daily living and occupation because he had to ask people to repeat themselves and had the television too loud.

The Veteran was again not shown to have an exceptional pattern of hearing during  as of April 13, 2013.  Accordingly, a rating in excess of 10 percent is not warranted from April 18, 2013.  

Consideration is given to the Veteran's statements regarding the effects of hearing loss and his report that hearing loss was worse than rated by VA.  He is competent and credible in describing the symptoms of hearing loss and the difficulties due to those symptoms.  However, the rating of hearing loss is reached by a mechanical application of the rating schedule, to the numeric designations assigned, after audiometric evaluations are rendered.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for a compensable evaluation of hearing loss, which requires specific testing.  In reviewing the record, the Board finds that the Veteran's degree of bilateral hearing loss does not meet the standards for a compensable rating prior to April 18, 2013 or a rating in excess of 10 percent as of April 18, 2013.  With the exception of the one staged period of increased rating, the preponderance of the evidence is against higher or additional staged ratings.  38 C.F.R. §§ 4.3, 4.7 (2014).

The potential application of the various other regulatory provisions has also been considered, including 38 C.F.R. § 3.321(b)(1) (2014), which provides procedures for referral or assignment of an extraschedular rating.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for consideration of the assignment of an extraschedular rating when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Director of the VA Compensation and Pension Service is authorized to assign an extraschedular rating if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has considered the complaints of decreased auditory acuity and speech recognition impairment.  The schedular rating criteria contemplate the limitations and impairment caused by the Veteran's hearing loss disability.  The hearing loss disability rating on appeal is not one that is rated by analogy, but has been rated under applicable Diagnostic Code 6100, for which the schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, which were not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The fact that the Veteran claims there is occupational impact does not render the rating schedule inadequate to evaluate the level of disability.  The rating criteria for the Veteran's service-connected bilateral hearing loss reasonably describe his disability level and symptomatology, and do provide for a greater rating for more severe symptoms, which are not shown.

Because the schedular rating criteria are adequate to rate the service-connected hearing loss, there is no exceptional or unusual disability picture to make impractical the application of the regular schedular standards.  Therefore, the Board finds that the criteria for referral for consideration of the assignment of an extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).


ORDER

A compensable rating for bilateral hearing loss prior to April 18, 2013, is denied.

A rating in excess of 10 percent for bilateral hearing loss as of April 18, 2013, is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


